Case 1:17-cv-01789-DLC Document 425-4 Filed 09/13/19 Page 1 of 8




                          EXHIBIT D
                                           Case 1:17-cv-01789-DLC Document 425-4 Filed 09/13/19 Page 2 of 8
                                                                     Avalon Credit Card Searches

                                                                   Produced by     Produced by Avalon   Produced by Produced by
   Trial Exhibit Number        Z First Bates      Z Last Bates       Avalon            Fund Aktiv          Fayyer    Pustelnik    Produced by Other Parties
    SEC Trial Exhibit 32       Z-003644553        Z-003644553          No                 No                 No         No              Capital One
    SEC Trial Exhibit 33      Z-003644555        Z-003644555           No                 No                 No         No              Capital One
    SEC Trial Exhibit 34      Z-003644580        Z-003644582           No                 No                 No         No          USDJ and Capital One
    SEC Trial Exhibit 35      Z-003644556        Z-003644579           No                 No                 No         No          USDJ and Capital One
    SEC Trial Exhibit 36      Z-003644584        Z-003644611           No                 No                 No         No          USDJ and Capital One
    SEC Trial Exhibit 37      Z-003644414        Z-003644450           No                 No                 No         No          USDJ and Capital One

Note: US Attorney's Office (USAO) for the District of New Jersey is abbreviated as USDJ
                                     Case 1:17-cv-01789-DLC Document 425-4 Filed 09/13/19 Page 3 of 8


Document Name      First Bates   Last Bates   Searches Conducted                                       Search Results         Received Production
                                                                                                First Bates     Last Bates
SEC Trial Ex 32   Z-003644553 Z-003644553 capital pre/1 one                               1   Z-003644553 Z-003644553        CAPITAL_ONE-20150724
                                          vis* pre/1 sig* pre/1 bus*
                                          fayy* and (aval* pre/1 fun* pre/1 akt*)
                                          732 pre/1 266 pre/1 7888
                                          cedar pre/1 ridge
                                          NOT hudson




                                                                   SEC Trial Exhibit 32
                                    Case 1:17-cv-01789-DLC Document 425-4 Filed 09/13/19 Page 4 of 8


Document Name      First Bates   Last Bates   Searches Conducted                         Search Results         Received Production
                                                                                  First Bates     Last Bates
SEC Trial Ex 33   Z-003644555 Z-003644555 capital pre/1 one                 1   Z-003644555 Z-003644611        CAPITAL_ONE-20150728
                                          lubet* and pustel*
                                          acco* pre/1 info*
                                          signe* and auth*




                                                                   SEC Trial Exhibit 33
                                          Case 1:17-cv-01789-DLC Document 425-4 Filed 09/13/19 Page 5 of 8


Document Name First Bates      Last Bates Searches Conducted                               Search Results    Received Production            Notes
                                                                                     First Bates Last Bates
SEC Trial Ex 34   Z-003644580 Z-003644582 capital pre/1 one                       1 Z-003644555 Z-003644611 CAPITAL_ONE-20150728         USDJ-20151231      60
                                          avalon pre/1 fund pre/1 aktiv                                                              CAPITAL_ONE-20160201   4
                                          spark and rewards                                                                          CAPITAL_ONE-20150724   2
                                                                                                                                     CAPITAL_ONE-20150515   1

          ( Feb 09-Mar 09, 2013 statement) pustel* and (creek* /30 hotel*)        1   Z-003644555 Z-003644611 CAPITAL_ONE-20150728
                                                                                  2   Z-006044906 Z-006044908     USDJ-20151231
                                                                                  3   Z-006089845 Z-006089847     USDJ-20151231
                                                                                  4   Z-006089887 Z-006089889     USDJ-20151231
                                                                                  5   Z-006090132 Z-006090134     USDJ-20151231
                                                                                  6   Z-006133973 Z-006133975     USDJ-20151231

           (Feb 09-Mar 09, 2013 statement) lubet* and (apr pre/1 05 pre/1 2013) 1     Z-003644555 Z-003644611 CAPITAL_ONE-20150728
                                                                                2     Z-006044906 Z-006044908     USDJ-20151231
                                                                                3     Z-006089845 Z-006089847     USDJ-20151231
                                                                                4     Z-006089887 Z-006089889     USDJ-20151231
                                                                                5     Z-006090132 Z-006090134     USDJ-20151231
                                                                                6     Z-006133973 Z-006133975     USDJ-20151231




                                                                          SEC Trial Exhibit 34
                                            Case 1:17-cv-01789-DLC Document 425-4 Filed 09/13/19 Page 6 of 8


Document Name First Bates       Last Bates Searches Conducted                       Search Results      Received Production            Notes
                                                                              First Bates    Last Bates
SEC Trial Ex 35   Z-003644556 Z-003644579 capital pre/1 one               1 Z-003644555 Z-003644611 CAPITAL_ONE-20150728            USDJ-20151231    60
                                          avalon pre/1 fund pre/1 aktiv                                                         CAPITAL_ONE-20160201 4
                                          spark and rewards                                                                     CAPITAL_ONE-20150724 2
                                                                                                                                CAPITAL_ONE-20150515 1

            (Jan 9-Feb 8, 2013 Statement)    pustel* and comkiev*         1   Z-003644555    Z-003644611 CAPITAL_ONE-20150728      USDJ-20151231     5
                                                                          2   Z-006089865    Z-006089867     USDJ-20151231
                                                                          3   Z-006090161    Z-006090163     USDJ-20151231
                                                                          4   Z-006133905    Z-006133907     USDJ-20151231
                                                                          5   Z-006133943    Z-006133945     USDJ-20151231
                                                                          6   Z-006134249    Z-006134251     USDJ-20151231

            (Dec 9-Jan 8, 2013 Statement)    lubet* and kyiv              1   Z-003644555    Z-003644611 CAPITAL_ONE-20150728     USDJ-20151231      5
                                                                          2   Z-006044674    Z-006044678     USDJ-20151231    CAPITAL_ONE-20150724   1
                                                                          3   Z-006044702    Z-006044706     USDJ-20151231
                                                                          4   Z-006044865    Z-006044869     USDJ-20151231
                                                                          5   Z-006090138    Z-006090142     USDJ-20151231
                                                                          6   Z-006133968    Z-006133972     USDJ-20151231




                                                                      SEC Trial Exhibit 35
                                            Case 1:17-cv-01789-DLC Document 425-4 Filed 09/13/19 Page 7 of 8


Document Name First Bates       Last Bates Searches Conducted                       Search Results   Received Production               Notes
                                                                              First Bates Last Bates
SEC Trial Ex 36   Z-003644584 Z-003644611 capital pre/1 one               1 Z-003644555 Z-003644611 CAPITAL_ONE-20150728            USDJ-20151231      60
                                          avalon pre/1 fund pre/1 aktiv                                                         CAPITAL_ONE-20160201   4
                                          spark and rewards                                                                     CAPITAL_ONE-20150724   2
                                                                                                                                CAPITAL_ONE-20150515   1

          (Aug 09-Sep 08, 2013 statement) pustel* and veg*                1   Z-003644555    Z-003644611 CAPITAL_ONE-20150728     USDJ-20151231    5
                                                                          2   Z-006089895    Z-006089898     USDJ-20151231    CAPITAL_ONE-20150724 1
                                                                          3   Z-006090088    Z-006090091     USDJ-20151231
                                                                          4   Z-006090192    Z-006090195     USDJ-20151231
                                                                          5   Z-006133928    Z-006133931     USDJ-20151231
                                                                          6   Z-006133992    Z-006133995     USDJ-20151231

         (Aug 09-Sep 08, 2013 statement)     pustel* and caro*            1   Z-003644555    Z-003644611 CAPITAL_ONE-20150728
                                                                          2   Z-006089895    Z-006089898     USDJ-20151231
                                                                          3   Z-006090088    Z-006090091     USDJ-20151231
                                                                          4   Z-006090192    Z-006090195     USDJ-20151231
                                                                          5   Z-006133928    Z-006133931     USDJ-20151231
                                                                          6   Z-006133992    Z-006133995     USDJ-20151231

          (Jun 09-Jul 08, 2013 Statement)    lubet* and izmi*             1   Z-003644555    Z-003644611 CAPITAL_ONE-20150728
                                                                          2   Z-006089876    Z-006089878     USDJ-20151231
                                                                          3   Z-006090046    Z-006090048     USDJ-20151231
                                                                          4   Z-006090135    Z-006090137     USDJ-20151231
                                                                          5   Z-006133910    Z-006133912     USDJ-20151231
                                                                          6   Z-006134001    Z-006134003     USDJ-20151231




                                                                      SEC Trial Exhibit 36
                                          Case 1:17-cv-01789-DLC Document 425-4 Filed 09/13/19 Page 8 of 8


Document Name First Bates       Last Bates Searches Conducted                         Search Results      Received Production           Notes
                                                                                First Bates    Last Bates
SEC Trial Ex 37   Z-003644414 Z-003644450 capital pre/1 one                 1 Z-003644414 Z-003644505 CAPITAL_ONE-20150724           USDJ-20151231      60
                                          avalon pre/1 fund pre/1 aktiv                                                          CAPITAL_ONE-20160201   4
                                          spark and rewards                                                                      CAPITAL_ONE-20150515   1
                                                                                                                                 CAPITAL_ONE-20150728   1
                                                                                                                                 CAPITAL_ONE-20150724   1

            (Sep 09-Oct 08 2013 statement) yarosl* and airl*                1   Z-003644414   Z-003644505 CAPITAL_ONE-20150724
                                                                            2   Z-006044686   Z-006044689     USDJ-20151231
                                                                            3   Z-006044910   Z-006044913     USDJ-20151231
                                                                            4   Z-006090150   Z-006090153     USDJ-20151231
                                                                            5   Z-006133939   Z-006133942     USDJ-20151231
                                                                            6   Z-006134096   Z-006134099     USDJ-20151231

            (Sep 09-Oct 08 2013 statement) pustel* and bento                1   Z-003644414   Z-003644505 CAPITAL_ONE-20150724
                                                                            2   Z-006044686   Z-006044689     USDJ-20151231
                                                                            3   Z-006044910   Z-006044913     USDJ-20151231
                                                                            4   Z-006090150   Z-006090153     USDJ-20151231
                                                                            5   Z-006133939   Z-006133942     USDJ-20151231
                                                                            6   Z-006134096   Z-006134099     USDJ-20151231

            (Feb 09-Mar 08 2014 statement) pustel* and astil*               1 Z-003644414 Z-003644505 CAPITAL_ONE-20150724



            (Sep 09-Oct 08 2013 statement) lubet* and (cher* pre/1 cree*)   1   Z-003644414   Z-003644505 CAPITAL_ONE-20150724      USDJ-20151231       24
                                                                            2   Z-006044686   Z-006044689     USDJ-20151231
                                                                            3   Z-006044910   Z-006044913     USDJ-20151231
                                                                            4   Z-006090150   Z-006090153     USDJ-20151231
                                                                            5   Z-006133939   Z-006133942     USDJ-20151231
                                                                            6   Z-006134096   Z-006134099     USDJ-20151231
                                                                            7   Z-006180342   Z-006180345     USDJ-20151231




                                                                       SEC Trial Exhibit 37
